Supplemental Agreement
 




Lessor（Party A）：                                          Penglai City Gold
Mining Holding Co. Ltd.
Legal Representative:                                            Zhang
Fuan________________________
Address / Zip code:                                               No.53 Dengzhou
Road, Penglai / 265600       


Lessee（Party B）：                                          Penglai XinGuan
Investment Ltd.__  _        
Legal Representative:                                            Yang
Jianxi                                                         
Address / Zip Code:                                              Wenshitang
Village East, Cunliji Town, Penglai / 264000




1)  
This is a supplemental agreement to the Operating Lease Agreement dated May 4,
2009 made between Party A and Party B regarding the leasing of all assets of the
Cunliji gold mine (“the Lease Property”) to Party B. Both parties understood
that the title transfer of the mining license of the Lease Property (Gold-State
Approval (2008) No.17) to Party B is still in progress.



2)  
Both parties have mutually agreed on the followings regarding the leasing of all
assets of the Lease Property to Party B under the principle of fairness and
willingness:



2.1    To extend the lease term of the Lease Property from January 3, 2011 to
July 3, 2011.


3)  
Matters not covered in this agreement shall be negotiated in a supplemental
agreement which shall have the same legal effect with this agreement.



 


Party A (Company Seal)
 
Penglai City Gold Mining Holding Co. Limited
 
Legal/Authorized Representative: (signed and sealed)
/s/ Fuan Zhang
Name: Fuan Zhang
Title: Director
 
Party B (Company Seal)
 
Penglai XinGuan Investment Limited
 
Legal/Authorized Representative: (signed and sealed)
/s/ Feize Zhang
Name: Feize Zhang
Title: Director
     
Signed on:   January 3, 2011
   Signed on:   January 3, 2011


